 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 1 of 7 Page ID #:2222



 1   H. Dean Steward SBN 85317
 2   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 3   949-481-4900
 4   Fax: (949) 496-6753

 5   Attorney for Defendant
     MICHAEL J. AVENATTI
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                               Case No. SA-CR-19-61-JVS
12
                 Plaintiff,                       EX PARTE APPLICATION FOR A 90
13                                                DAY CONTINUANCE OF TRIAL
       vs.                                        DATE AND ASSOCIATED
14
   MICHAEL J. AVENATTI                            DEADLINES; POINTS AND
15     Defendant.                                 AUTHORITIES; DECLARATION OF
                                                  COUNSEL; SIGNED WAIVER FORM
16
17
18         Comes now defendant, together with counsel, and applies ex parte to this court
19
     for an order continuing the trial date and associated deadlines for 90 days. Defendant
20
21   has consented to such a continuance (see attached form), and the points and authorities
22   below show the need and compliance with the Speedy Trial Act.
23
24
25   Dated: 3-24-20                      /s./ H. Dean Steward
                                             H. Dean Steward
26                                           Counsel for Defendant
27                                           Michael J. Avenatti
28

                                               -1-
 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 2 of 7 Page ID #:2223



 1   POINTS AND AUTHORITIES
 2
           I. Introduction
 3
 4                Defendant Michael Avenatti hereby seeks a continuance of his current

 5   trial date of May 19, 2020 for 90 days. In addition, the defense seeks to adjust all dates
 6
     and deadlines to fit the new trial date. Specifically, the defense seeks this continuance
 7
 8   under the Speedy Trial Act, 18 USC §3161 and the following sections of the Act:

 9                (h)(1)(B)- delay resulting from trial with respect to other charges against
10
                         defendant-Separate indictment and trial (January/February 2020) in
11
12                       the Southern District of New York- U.S. v. Avenatti– CR-19-373-
13                       PGG, See U.S. v. Lopez-Espindola 632 F.2d 107,109 ( 9th Cir.
14
                         1980), ("The particular subsection of the statute which sets forth the
15
16                       applicable excludable period reads: 'delay resulting
17                       from trial with respect to other charges against the
18
                         defendant.'")
19
20                (h)(7)(A)- ends of justice are served by the delay, outweighing the best
21                       interests of the public and the defendant- U.S. v. Madkins 866 F3d
22
                         1136, 1140 (10th Cir. 2017), ("In considering whether there are
23
24                       sufficient ends-of-justice findings in the record... the record must
25                       contain an explanation of why the mere occurrence of the event
26
                         identified by the party as necessitating the continuance results in
27
28                       the need for additional time.” )

                                                -2-
 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 3 of 7 Page ID #:2224



 1                (h)(7)(B)(i)- failure to grant the continuance would result in a miscarriage
 2
                  of justice
 3
 4                (h)(7)(B)(ii)- case is so complex that it is unreasonable to expect adequate

 5                      preparation for trial within normal time limits- here, three different
 6
                        types of charges are joined in one indictment. In addition, the
 7
 8                      government has released well over 1,000,000 pages of discovery

 9                (h)(7)(B)(iv)- failure to grant the continuance would deny the defense
10
                        reasonable time necessary for effective preparation, taking into
11
12                      account the exercise of due diligence- huge discovery, defendant
13                      largely unavailable to review it and otherwise meet with counsel
14
                        and prepare for trial
15
16         II. Mountains of Discovery
17                In their Feb. 18, 2020 filing, the government set out the enormous amount
18
     of discovery that has been released to the defense. [See docket #99, pages 4-5 and
19
20   elsewhere]. In addition, the trial team for the government has only a sense for the
21   volume of discovery release by the taint team.
22
                  Commentators have recognized the dangers created where the government
23
24   produces a large body of discovery material. See Robert G. Morvillo et al., Motion
25   Denied: Systematic Impediments to White Collar Criminal Defendants' Trial
26
     Preparation, 42 Am. Crim. L. Rev. 157, 160 (2005); see generally Sara Kropf et al.,
27
28

                                                -3-
 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 4 of 7 Page ID #:2225



 1   The “Chief” Problem with Reciprocal Discovery Under Rule 16, The Champion,
 2
     September/October 2010.
 3
 4                   The defense has been diligent in reviewing the discovery, although

 5   defendant himself has had limited access (see §III, below).
 6
           III. Diligence
 7
 8                   Over the course of the last 11 months, defendant and counsel have tried to

 9   be diligent in preparing for trial. The undersigned counsel has spent 100+ hours
10
     reviewing discovery. In addition, many hours have been spent drafting motions,
11
12   consulting with the client and preparing trial folders, etc. Counsel has also retained a
13   young lawyer to assist with legal research, and that lawyer has finished several projects
14
     on this case.
15
16                   The defendant has had far less time to prepare. He has had no opportunity
17   to review discovery or prepare in this case since Jan. 14, 2020. Uniquely, over the last
18
     11 months, he has had to spend major amounts of time on:
19
20         1. Defending himself on a separate federal indictment and then trial in U.S. v.
21   Avenatti – CR-19-373-PGG(Southern District of New York)
22
           2. Defending himself and preparing for trial in U.S. v. Avenatti CR-19-374-JMF
23
24   (Southern District of New York)
25         3. Defending himself, preparing for and attending numerous hearings in regard
26
     to his license to practice law in California. In the Matter of Michael JohnAvenatti19-
27
28   TE-30259

                                                 -4-
 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 5 of 7 Page ID #:2226



 1         4. Actually practicing law and representing clients, up until the time he was
 2
     remanded in this case
 3
 4         These obstacles to preparation are unprecedented and exceptional.

 5         IV. Coronavirus, the Courts & Trial Preparation
 6
                  Perhaps most importantly, life is at a virtual standstill currently in
 7
 8   southern California and across the country. In the Central District of California, federal

 9   courts are closed for all intents and purposes, with initial criminal appearances being
10
     about the only current court function. Jury trials for at least the next 30 days have been
11
12   canceled [See General orders 20-2, filed 3-17-20; 20-3, filed 3-13-20 and Covid-19
13   Notice, filed 3-21-20].
14
           V. Conclusion
15
16                For the reasons above, the defense asks the Court to consider a 90
17   continuance on the trial date and re-adjusting the due dates on all other related events.
18
     As outlined above, this continuance is fully justified on multiple Speedy Trial Act
19
20   grounds. Attached hereto is the defendant's waiver of time, plus counsel's declaration
21   regarding full discussions with defendant on this issue.
22
23
24         Dated: 3-24-20            /s./ H. Dean Steward
                                      H. Dean Steward
25                                    Counsel for Defendant
26                                    Michael J. Avenatti
27
28

                                                -5-
 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 6 of 7 Page ID #:2227



 1            DECLARATION OF COUNSEL
 2
              I, H. Dean Steward, declare:
 3
 4            1. I am retained counsel for defendant in the case above. I make this declaration

 5   in support of defendant’s request for a 90-day continuance of the trial date herein.
 6
              2. The facts set out above are true to the best of my knowledge. I have been able
 7
 8   to meet with my client in New York City only once since his remand in this case.

 9            3. I cannot send or leave discovery in this case with him at the MCC in New
10
     York City, as the most important portions of discovery are covered by a protective
11
12   order.
13            4. The attached waiver form was signed in my presence at the MCC in New
14
     York City on the date indicated. Before signing it, my client and I had a detailed
15
16   discussion of the Speedy Trial Act, and the pro’s and con’s of requesting this
17   continuance. I provided my client with a copy of the Speedy Trial Act, 18 USC §3161.
18
     The waiver appears as an odd PDF, as the scanner in my office is not currently
19
20   working, and IT repair is currently unavailable.
21            5. On March 19, 2020, I consulted with government counsel on this application.
22
     They indicated that they oppose it, and request time to respond in writing.
23
24            I declare that the foregoing is true and correct, to the best of my knowledge.
25
26
     Dated: 3-24-20                /s./ H. Dean Steward
27
28

                                                  -6-
 Case 8:19-cr-00061-JVS Document 122 Filed 03/24/20 Page 7 of 7 Page ID #:2228



 1   CERTIFICATE OF SERVICE
 2
 3
 4   I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.

 5   My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.
 6
           I am not a party to the above entitled action. I have caused, on 3-24-20, service
 7
 8   of the defendant’s:

 9   EX PARTE APP TO CONTINUE TRIAL DATE
10
     On the following party, using the court’s ECF system:
11
12
13   AUSA’s Brett Sagel & Julian Andre
14
15
16   I declare under penalty of perjury that the foregoing is true and correct.
17   Executed on 3-24-20
18
     s/ H. Dean Steward
19
20   H. Dean Steward
21
22
23
24
25
26
27
28

                                                -7-
